                Case 19-11240-LSS          Doc 518     Filed 08/07/19      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

FTD Companies, Inc., et al.,1                         Case No. 19-11240 (LSS)

                        Debtors.                      (Jointly Administered)

                 DECLARATION OF EVAN P. GLUCOFT IN SUPPORT OF
                      THE SALE OF THE FTD ASSETS AND THE
                     RESTRUCTURED PROFLOWERS BUSINESS

                I, Evan P. Glucoft, hereby declare under penalty of perjury and pursuant to

28 U.S.C. § 1746 that the following is true and correct to the best of my knowledge and belief:

                1.      I am a Vice President of Gateway Mercury Holdings, LLC (“Gateway”),

the proposed purchaser of (a) FTD.com, the business unit held by Debtor FTD.COM Inc.; (b) the

florist business segment held by Debtor Florists’ Transworld Delivery, Inc.; (c) the Restructured

ProFlowers Business;2 (d) the Overhead and Shared Services; and (e) all various other related

assets (the “Purchased Assets”) of the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). I am authorized to

make this declaration (this “Declaration”) on behalf of Gateway. Unless otherwise stated herein,

I have personal knowledge of the facts set forth in this Declaration.



1
         The Debtors are the following 15 entities (the last four digits of their respective taxpayer
         identification numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That,
         Inc. (9936); Florists’ Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver
         LLC (7104); FSC Phoenix LLC (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc.
         (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards,
         Inc. (3462); Provide Commerce, Inc. (0019); and Provide Creations, Inc. (8964). The Debtors’
         noticing address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
         Capitalized terms used but not defined herein shall have the meanings set forth in the Gateway
         Stalking Horse Agreement, the Sale Motion, or the Bidding Procedures Order (as both terms are
         defined below), as applicable.
             Case 19-11240-LSS        Doc 518     Filed 08/07/19    Page 2 of 5



              2.     I submit this Declaration in support of the Motion of the Debtors for

Entry of Orders (I) (A) Approving Bidding Procedures for the Sale of Substantially All of the

Debtors’ Assets, (B) Authorizing the Debtors to Enter into One or More Stalking

Horse   Purchase     Agreements    and    to   Provide   Bidding    Protections   Thereunder,

(C) Scheduling an Auction and Approving the Form and Manner of Notice Thereof,

(D) Approving Assumption and Assignment Procedures, (E) Scheduling a Sale Hearing and

Approving the Form and Manner of Notice Thereof and (F) Granting Related Relief; (II) (A)

Approving the Sale of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and

Encumbrances, (B) Approving the Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief (the “Sale Motion”) (D.I. 82).

              3.     Prior to the commencement of these Chapter 11 Cases on June 3, 2019

(the “Petition Date”), Gateway was contacted by the Debtors’ advisors about the sale of the

Purchased Assets, which would be effectuated pursuant to section 363 of the Bankruptcy Code.

On June 2, 2019, following diligence and extensive negotiations with the Debtors, Gateway and

the Debtors executed the Asset Purchase Agreement that contained certain items subject to post-

signing finalization. These items were subsequently finalized and, on June 19, 2019, Gateway

and the Debtors executed the Amended and Restated Asset Purchase Agreement (as amended,

supplemented, or otherwise modified, the “Gateway Stalking Horse Agreement”).

              4.     On June 24, 2019, the Debtors filed the Motion of the Debtors for Entry of

an Order (I) Authorizing the Debtors to Provide Bidding Protections in Accordance with the

Bidding Procedures and the Gateway Stalking Horse Agreement and (II) Granting Related Relief

(D.I. 185). On July 2, 2019, the Court entered the Order (I) Authorizing the Debtors to Provide

Bidding Protections in Accordance with the Bidding Procedures and the Gateway Stalking
                                          -2-
              Case 19-11240-LSS        Doc 518       Filed 08/07/19    Page 3 of 5



Horse Agreement and (II) Granting Related Relief (D.I. 306) by which the Court designated

Gateway as the Stalking Horse Bidder and the Gateway bid as the Stalking Horse Bid for the

Purchased Assets.

               5.     In accordance with the Bidding Procedures Order and the Bidding

Procedures, on July 31, 2019, the Debtors held an Auction for the Purchased Assets. At the

conclusion of the Auction, the Debtors, in consultation with the Consultation Parties, selected

Gateway as the Successful Bidder for the Purchased Assets, pursuant to the terms and conditions

in the Second Amended and Restated Asset Purchase Agreement dated July 31, 2019,

substantially in the form attached as Exhibit A to the Notice of Auction Results in Connection

with the Sale of the FTD Assets and the Restructured ProFlowers Business (D.I. 499) (the

"Notice of Auction Results").

               6.     On August 1, 2019, the Debtors filed the Notice of Auction Results,

notifying parties in interest that Gateway was the Successful Bidder for the Purchased Assets.

Good Faith

               7.     Throughout the diligence, negotiation, and auction process, Gateway has

complied with the Bidding Procedures Order3 and the Bidding Procedures. Gateway participated

in the sales process in good faith, and on an arms’ length basis. Indeed, pursuant to the Gateway

Stalking Horse Agreement and Bidding Procedures Order, (a) the Debtors were free to solicit

offers from and negotiate with any other party interested in acquiring the Purchased Assets; and

3
       Order (I) Approving Bidding Procedures for the Sale of Substantially of the Debtors’ Assets,
       (II) Authorizing the Debtors to Enter into One or More Stalking Horse Agreements and to
       Provide Bidding Protections Thereunder, (III) Scheduling an Auction and Approving the Form
       and Manner of Notice Thereof, (IV) Approving Assumption and Assignment Procedures, (V)
       Scheduling a Sale Hearing and Approving the Form and Manner of Notice Thereof and (VI)
       Granting Related Relief [Docket No. 201] (the “Bidding Procedures Order”).

                                               -3-
                  Case 19-11240-LSS        Doc 518      Filed 08/07/19      Page 4 of 5



(b) Gateway agreed to subject its bid to the competitive process set forth in the Bidding

Procedures Order and the Bidding Procedures.

                  8.    Gateway has not engaged in any conduct that would cause or permit the

Gateway Stalking Horse Agreement to be avoided under 11 U.S.C. § 363(n). Specifically,

Gateway has not acted in a collusive manner with any person or entity with respect to the

Purchased Assets, and Gateway did not enter into any agreement with another bidder or potential

bidder that controlled the purchase price of the Purchased Assets.

                  9.    To the best of my knowledge, information, and belief, Gateway is neither

an “insider” nor an “affiliate” of any of the Debtors, as those terms are defined in section 101 of

the Bankruptcy Code.

                  10.   For all of these reasons, Gateway has acted in good faith within the

meaning of Section 363(m) of the Bankruptcy Code.

Adequate Assurance of Future Performance

                  11.   Following the closing of the sale, Gateway intends to operate the Acquired

Business going forward, which will include satisfying its obligations under contracts that the

Debtors will seek to assume and assign to Gateway (the “Assigned Contracts”) in connection

with the sale.4

                  12.   Gateway has sufficient capital to perform under the Assigned Contracts on

a go-forward basis and intends to perform under such contracts. The sale transaction and related

obligations will be financed through (i) an equity commitment, and (ii) a senior secured

4
    Specifically, pursuant to the Gateway Stalking Horse Agreement, Gateway will assume (a) any cure
    amounts required to be paid pursuant to section 365 of the Bankruptcy Code, and (b) all Liabilities of
    the Debtors under the Assigned Contracts that are Current Liabilities or ProFlowers Current
    Liabilities (in each case as defined in the Gateway Stalking Horse Agreement).

                                                  -4-
              Case 19-11240-LSS         Doc 518      Filed 08/07/19    Page 5 of 5



financing facility, which includes term loans and a revolving credit facility. This credit facility

will be available post-closing for general corporate purposes, including payments to be made

under the Assigned Contracts.

               13.    On July 3, 2019, Gateway provided evidence of its ability to satisfy its

obligations under the Assigned Contracts to counsel to the Debtors for the purpose of providing

assurance of future performance to counterparties of potential Assigned Contracts. To the best

of my knowledge and belief, no counterparty to a potential Assigned Contract has filed an

objection to the adequacy of Gateway’s assurance of future performance.

               14.    Based on these facts, I believe that Gateway has made the required

showing of adequate assurance of future performance required by the Bankruptcy Code or

otherwise.


Dated: August 7, 2019                                /s/ Evan P. Glucoft
                                                     Evan P. Glucoft
                                                     Vice President
                                                     Gateway Mercury Holdings, LLC
13006216.4




                                               -5-
